                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                JONESBORO DIVISION

TURNING POINT USA                                                                  PLAINTIFFS
AT ARKANSAS STATE UNIVERSITY;
and ASHLYN HOGGARD

v.                                  NO. 3:17CV00327 JLH

RON RHODES, individually, et al.                                                 DEFENDANTS

                                         JUDGMENT

       Pursuant to the Opinion and Order entered separately today, judgment is entered in favor of

the defendants on the claims of Turning Point USA at Arkansas State University and Ashlyn

Hoggard. The complaint of Turning Point USA at Arkansas State University and Ashlyn Hoggard

is dismissed with prejudice.

       IT IS SO ORDERED this 19th day of August, 2019.



                                                    J. LEON HOLMES
                                                    UNITED STATES DISTRICT JUDGE
